Cook, J.,
delivered the opinion of the court.
Appellants were engaged in the real estate business at Memphis, Tennessee. Mr. Wieldon, the owner of a parcel of land in Sunflower county, listed his land -with appellants.
*171W. T. Jackson, appellee, went to appellants and inquired about land they had for sale. Appellants told him about the Wieldon land, and were making arrangements to show the land, when the owner, Mr. Wieldon, came into the office, and the prospective purchaser was turned over to' the owner. The owner and the land seeker went to Sunflower county, and, after an inspection of the land, they agreed upon a price. They then went back to Memphis to prepare the deeds. When they told Barney & Hines about the trade, Barney & Hines claimed commissions of three hundred dollars. The owner refused to admit that he owed anything to Barney & Hines, and announced that the trade would be off before he would pay commissions. Barney & Hines talked the matter over with the owner and the prospective purchaser, and finally it was arranged so that appellee agreed to pay one hundred and fifty dollars, and Wieldon, the owner, agreed to pay one hundred and fifty dollars. Afterwards the deed was executed. This suit is for the one hundred and fifty dollars which appellee agreed to pay.
The story above stated was plaintiff’s version of the transaction. Appellee, defendant below, denies the story m toto and in detail.
On. this state of the record the trial court gave an instruction directing a verdict for defendant. The instruction was based on the theory that the promise to pay was within the statute of frauds, which we think was error. See Lee v. Newman, 55 Miss. 365.

Reversed and remanded.